



Exhibit 10.42


RED ROBIN GOURMET BURGERS, INC.
2017 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT AGREEMENT


THIS RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”) between RED ROBIN
GOURMET BURGERS, INC. (the “Company”) and [EMPLOYEE] (“Grantee”) is dated
effective ______________ (the “Date of Grant”).
Grantee has been granted an award of ________ restricted stock units. These
units are restricted until the vest date(s) shown below, at which time you will
receive shares of Red Robin Gourmet Burgers, Inc. common stock.
Vesting Schedule: This award will vest in accordance with the following: 
 
Shares
Vest Date
 
 
 
 
 



RECITALS
A.    The Board has adopted, and the stockholders have approved, the Red Robin
Gourmet Burgers, Inc. 2017 Performance Incentive Plan, as may be amended from
time to time (the “Plan”);
B.    The Plan provides for the granting of restricted stock unit awards to
eligible participants as determined by the Committee; and
C.    The Committee has determined that Grantee is eligible to receive a
restricted stock unit award under the Plan and has determined that it would be
in the best interest of the Company to grant the restricted stock unit award
provided for herein.


AGREEMENT
1.
Grant of Restricted Stock Unit.

(a)Award. Pursuant to the Plan, Grantee is hereby awarded the number of
Restricted Stock Units set forth above, each of which represents the right to
receive one share of the Company's common stock, $.001 par value per share (the
“Common Stock”), subject to the conditions of the Plan and this Agreement (the
“Restricted Stock Units”). Unless and until the Restricted Stock Units vest,
Grantee will have no right to receive shares of Common Stock under such
Restricted Stock Units.
(b)Plan Incorporated. Grantee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Stock Units shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement. Except as defined herein, capitalized
terms shall have the same meanings ascribed to them under the Plan.
2.Vesting Schedule: The Restricted Stock Units awarded by this Agreement will
vest in accordance with the vesting schedule set forth above. Each date upon
which vesting occurs is referred to herein as a “Vesting Date”. The foregoing
notwithstanding, vesting pursuant to the foregoing schedule shall occur on a
Vesting Date only if Grantee remains employed by or provides services to the
Company from the Date of Grant to such Vesting Date. If Grantee ceases to be
employed by or ceases to provide services to the Company at any time prior to
the final Vesting Date, all unvested Restricted Stock Units shall be canceled
immediately on the date that Grantee's





--------------------------------------------------------------------------------





employment or service is terminated and Grantee shall cease to have any right or
entitlement to receive any shares of Common Stock under such canceled Restricted
Stock Units.


3.Accelerated Vesting of Restricted Stock Units.
(a)As provided in Section 5.3 of the Plan, if a Change in Control occurs, any
unvested Restricted Stock Units held by Grantee will become fully vested.
However, if Grantee is designated on the Company’s payroll records as a Tier 1
or Tier 2 executive or above, or an executive officer, on the date of the Change
in Control no Restricted Stock Units will vest solely on account of a Change in
Control unless Grantee’s employment with the Company is terminated without Cause
(as defined below) within the two-year period following such Change in Control.
(b)For purposes of this Agreement, “Cause” means that Grantee:
(i)has been negligent in the discharge of his or her duties to the Company or
any of its Subsidiaries, has refused to perform stated or assigned duties or is
incompetent in or (other than by reason of a disability or analogous condition)
incapable of performing those duties;
(ii)has been dishonest or committed or engaged in an act of theft, embezzlement
or fraud, a breach of confidentiality, an unauthorized disclosure or use of
inside information, customer lists, trade secrets or other confidential
information; has breached a fiduciary duty, or willfully and materially violated
any other duty, law, rule, regulation or policy of the Company, any of its
Subsidiaries or any affiliate of the Company or any of its Subsidiaries; or has
been convicted of a felony or misdemeanor (other than minor traffic violations
or similar offenses);
(iii)has materially breached any of the provisions of any agreement with the
Company, any of its Subsidiaries or any affiliate of the Company or any of its
Subsidiaries; or
(iv)has engaged in unfair competition with, or otherwise acted intentionally in
a manner injurious to the reputation, business or assets of, the Company, any of
its Subsidiaries or any affiliate of the Company or any of its Subsidiaries; has
improperly induced a vendor or customer to enter into, break or terminate any
contract with the Company, any of its Subsidiaries or any affiliate of the
Company or any of its Subsidiaries; or has induced a principal for whom the
Company, any of its Subsidiaries or any affiliate of the Company or any of its
Subsidiaries acts as agent to terminate such agency relationship.
4.Limits on Transferability. Restricted Stock Units shall not be transferable
except by will or the laws of descent and distribution or pursuant to a
beneficiary designation, or as otherwise permitted by the Plan. No right or
benefit hereunder shall in any manner be liable for or subject to any debts,
contracts, liabilities, or torts of Grantee. Grantee agrees that the Restricted
Stock Units will not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of shares of unvested Restricted Stock Units that does not satisfy
the requirements of this Agreement and the Plan shall, prior to the lapse of the
restrictions on such shares pursuant to Section 2, be void and unenforceable
against the Company.
5.Issuance and Certificates. Unless the Restricted Stock Units are forfeited
prior to the Vesting Date as provided in Section 2 above, the shares of Common
Stock issuable upon vesting of the Restricted Stock Units shall be deemed issued
as of the Vesting Date. As soon as administratively practicable following a
Vesting Date, the Company shall cause a stock certificate or certificates (which
may be in electronic form) to be delivered to or on behalf of Grantee for such
number of shares equal to the number of Restricted Stock Units vested on such
Vesting Date, subject to the Company's collection of applicable withholding
taxes in accordance with Section 7 below. Notwithstanding any other provisions
of this Agreement, the issuance or delivery of any shares of Common Stock may be
postponed for such period as may be required to comply with any requirements
under any law or regulation applicable to the issuance or delivery of such
shares. The Company shall not be obligated to issue or deliver any shares of
Common Stock if the issuance or delivery thereof shall constitute a violation of
any provision of any law or of any regulation of any governmental authority.





--------------------------------------------------------------------------------





6.Stockholder Rights. Grantee shall not have any stockholder rights, including
voting or dividend rights, with respect to the shares of Common Stock subject to
the Restricted Stock Units until such shares are issued on the applicable
Vesting Date.
7.    Withholding. In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of
Grantee, are withheld or collected from Grantee. In accordance with the terms of
the Plan, and such rules as may be adopted by the Committee under the Plan, to
satisfy Grantee’s federal and state tax withholding obligations arising from the
vesting of the Restricted Stock Units, the Company shall be permitted in its
discretion to withhold shares of Common Stock otherwise to be delivered to
Grantee having a Fair Market Value equal to the amount of such taxes. The
Company will not deliver any fractional shares of Common Stock.  Any additional
withholding amounts owed by Grantee due to the inability to deliver fractional
shares will be deducted from Grantee’s next paycheck.
8.    Tax Consideration. The Company has advised Grantee to seek Grantee’s own
tax and financial advice with regard to the federal and state tax considerations
resulting from Grantee’s receipt of Restricted Stock Units pursuant to this
Agreement. Grantee understands that the Company will report to appropriate
taxing authorities the payment to Grantee of compensation income upon the
vesting of the Restricted Stock Units. Grantee understands that he or she is
solely responsible for the payment of all federal and state taxes resulting from
this grant of Restricted Stock Units. With respect to tax withholding amounts,
the Company has all of the rights specified in Section 7 of this Agreement and
has no obligations to Grantee except as expressly stated in Section 7 of this
Agreement.
9.     Non-Solicitation. Grantee, for the twelve (12) month period immediately
following the date of termination of Grantee’s employment or services, shall
not, either on his or her own account or jointly with or as a manager, agent,
officer, employee, consultant, partner, joint venturer, owner, or shareholder,
or otherwise on behalf of any other person, firm, or corporation, directly or
indirectly solicit or attempt to solicit away from the Company any of its
employees or offer employment to any person who, on or during the six (6) months
immediately preceding the date of such solicitation or offer, is or was an
employee of the Company. Grantee agrees that the covenant set forth in this
Section 9 is reasonable with respect to its duration, geographical area and
scope. In the event that the geographic or temporal scope of the covenant
contained herein or the nature of the business or activities restricted hereby
shall be declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems enforceable, such provisions shall be deemed to
be replaced herein by the maximum restriction deemed enforceable by such court.
10.    Injunctive Relief. The parties hereto agree that either party hereto
would suffer irreparable harm from a breach by the other party of any of the
covenants or agreements contained in Section 9, for which there is no adequate
remedy at law. Therefore, in the event of the actual or threatened breach by a
party of any of the provisions of this Agreement, the other party, and in the
case of the Company, its respective successors or assigns, may, in addition and
supplementary to other rights and remedies existing in their favor, apply to any
court of law or equity of competent jurisdiction for specific performance,
injunctive or other relief (without the necessity of posting bond or security)
in order to enforce compliance with, or prevent any violation of, the provisions
hereof; and that, in the event of such breach or threat thereof by one party,
the other party shall be entitled to obtain a temporary restraining order and/or
a preliminary injunction restraining the other party from engaging in activities
prohibited hereby or such other relief as may be required to specifically
enforce any of the covenants contained herein.
11.    Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to Grantee at the address last reflected on the
Company’s payroll records (including via e-mail if Grantee is then employed by
the Company), or at such other address as either party may hereafter designate
in writing to the other. Any such notice (if not sent via e-mail) shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if Grantee is no longer employed by the Company or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions in this Section 11.





--------------------------------------------------------------------------------





12.    Conflicts and Interpretation. In the event of a conflict or inconsistency
between the terms and conditions of this Agreement and of the Plan, the terms
and conditions of the Plan shall govern. Grantee agrees to be bound by the terms
of the Plan and this Agreement. Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Agreement. Unless
otherwise expressly provided in other sections of this Agreement, provisions of
the Plan that confer discretionary authority on the Board or the Committee do
not and shall not be deemed to create any rights in Grantee unless such rights
are expressly set forth herein or are otherwise in the sole discretion of the
Board or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof.
13.    Entire Agreement; Amendment. Except as may otherwise be provided in any
employment, severance or other agreement between the Company and Grantee, or any
Company plan in which Grantee participates, this Agreement and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Company may modify, amend or waive the terms of the
Restricted Stock Unit award, prospectively or retroactively, but no such
modification, amendment or waiver shall impair the rights of Grantee without his
or her consent, except as required by applicable law, NASDAQ or stock exchange
rules, tax rules or accounting rules. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.
14.    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.
15.    Binding Effect. This Agreement shall bind Grantee and the Company and
their beneficiaries, survivors, executors, administrators and transferees.
16.    No Employment/Service Commitment. Nothing contained in this Agreement or
the Plan constitutes a continued employment or service commitment by the Company
or any of its Subsidiaries, affects Grantee’s status, if he or she is an
employee, as an employee at will who is subject to termination without cause,
confers upon Grantee any right to remain employed by or in service to the
Company or any Subsidiary, interferes in any way with the right of the Company
or any Subsidiary at any time to terminate such employment or service, or
affects the right of the Company or any Subsidiary to increase or decrease
Grantee’s other compensation. Payment of any Restricted Stock Unit Award amount
is not secured by a trust, insurance contract or other funding medium, and
Grantee does not have any interest in any fund or specific assets of the Company
or any of its Affiliates by reason of this Restricted Stock Unit Award.
17.    Compliance with Code Section 409A. The Restricted Stock Units granted
under this Agreement are intended to fit within the “short-term deferral”
exemption from section 409A of the Internal Revenue Code. In administering this
Agreement, the Company shall interpret this Agreement in a manner consistent
with such exemption.
18.    Forfeiture. Grantee must reimburse or forfeit to the Company any payment
received or to be received hereunder by Grantee to the extent required by the
clawback policy adopted by the Board of Directors.
19.    Definitions. To the extent not specifically defined in this Award
Agreement, each capitalized term used in this Award Agreement has the meaning
ascribed to such term in the Plan.
20.    Committee Administration. The Committee has sole and exclusive
responsibility for construing and interpreting this Award Agreement and for
resolving all questions arising under this Award Agreement. Any decision or
action taken by the Committee arising out of, or in connection with, the
construction, administration, interpretation and effect of this Award Agreement
will be conclusive and binding upon all persons.





--------------------------------------------------------------------------------





21.    Severability. The invalidity or unenforceability of any provision of this
Award Agreement will not affect the validity or enforceability of the other
provisions of this Award Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.




RED ROBIN GOURMET BURGERS, INC., a Delaware corporation


By:


Title:    
 





